Citation Nr: 0402419	
Decision Date: 01/23/04    Archive Date: 02/05/04

DOCKET NO.  03-05 034	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

Entitlement to service connection for post-traumatic stress 
syndrome.


ATTORNEY FOR THE BOARD

Michael Prem, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1968 to June 
1971.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2002 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona, which denied service connection for post-
traumatic stress disorder (PTSD).

The veteran filed an appeal to the Board in January 2003.  At 
that time he also requested a Board hearing that was 
scheduled to take place in March 2003.  He failed to appear 
at the hearing or give any reason for his failure to appear.  
Pursuant to 38 C.F.R. § 20.702(d) (2003), the veteran's case 
was processed as though the request for hearing had been 
withdrawn.  

The Board notes that the veteran originally filed a claim for 
service connection for PTSD in 1981.  The claim was denied.  
The applicable law regarding service connection for PTSD (38 
C.F.R. § 3.304(f)) was enacted in May 1993.    

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that, when a provision of law or 
regulation creates a new basis of entitlement to benefits, as 
through liberalization of the requirements for entitlement to 
the benefit, an applicant's claim of entitlement under such 
law or regulation is a claim separate and distinct for a 
claim previously and finally denied prior to the liberalizing 
law or regulation.  The applicant's later claim, asserting 
rights that did not exist at the time of the prior claim, is 
necessarily a different claim.  Spencer v. Brown, 17 F.3d 
368, 372 (Fed. Cir. 1994) (citing Spencer v. Brown, 4 Vet. 
App. 283, 288-89 (1993)).   Accordingly, the RO correctly 
adjudicated the claim on a de novo basis and the Board's 
appellate review will also reflect such a review.

In a VA Form 9, received by the RO in February 2003, the 
veteran withdrew his claim for service connection for jungle 
rot from appellate status.  38 C.F.R. § 20.204 (2003).  
Accordingly, the only issue on appeal is service connection 
for PTSD.   


FINDINGS OF FACT

1.  The veteran's did not have combat duty and his alleged 
in-service stressors have not been corroborated by official 
records or any other supportive evidence.

2.  The veteran's diagnosis of PTSD, first shown many years 
after service, has not been attributed to a verified in-
service stressor. 
CONCLUSION OF LAW

Service connection for PTSD is not warranted.  38 U.S.C.A. §§ 
1110, 5107 (West  2002); 38 C.F.R. § 3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

There has been a significant change in the law during the 
pendency of this claim with the enactment of the Veterans 
Claims Assistance Act of 2000 (the VCAA), Pub. L. No. 106-
475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  VA has issued final 
regulations to implement these statutory changes.  See C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2003).  These new 
provisions redefine the obligations of VA with respect to the 
duty to assist and include an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  In this case, the 
Board finds that VA's duties to the veteran under the VCAA 
have been fulfilled. 
 
First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102 and 5103.  The Board concludes that the 
discussions in the rating decisions dated November 1981, 
April 2002, May 2002, and October 2002; the January 2003 
Statement of the Case; and letters sent to the veteran by the 
RO, adequately informed him of the information and evidence 
needed to substantiate his claim for service connection for 
PTSD and complied with VA's notification requirements.  The 
Statement of the Case set forth the laws and regulations 
applicable to the veteran's claims for service connection.  
Further, letters from the RO to the veteran dated March 2002, 
May 2002, November 2002 and March 2003 informed him of the 
types of evidence that would substantiate his claim; that he 
could obtain and submit private evidence in support of his 
claim; and that he could have the RO obtain VA and private 
evidence if he completed the appropriate medical releases for 
any private evidence he wanted the RO to obtain.  In sum, the 
veteran was notified and aware of the evidence needed to 
substantiate his claim and the avenues through which he might 
obtain such evidence, and of the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  
 
In April 2002, the veteran stated that he had provided all 
the information that was available to him, and that he did 
not want to submit any other evidence.  
 
Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  The RO has obtained the veteran's service medical 
records.  In addition, as noted above, the RO contacted the 
veteran by March 2002 and May 2002 letters and asked him to 
identify all medical providers who treated him for PTSD.  The 
RO has obtained all identified evidence.

As VA has fulfilled the duty to assist, and because the 
change in law has no material effect on adjudication of his 
claim, the Board finds that it can consider the merits of 
this appeal without prejudice to the veteran.  Bernard v. 
Brown, 4 Vet. App. 384 (1993).

Factual Background

The veteran's service medical records are negative for any 
psychiatric problems during active service.  The service 
personnel records show that he was a general warehouseman 
while on active duty; they do not show that he received any 
medals, decorations, etc. evincing combat service.

In August 1981, the veteran submitted a claim of service 
connection for PTSD, based upon alleged combat service in 
Vietnam.  The claim was denied on the basis  that there was 
no competent evidence of PTSD.  

The veteran treated with a VA Medical Center from August 1994 
through January 2002.  The records reflect mild depression 
and a diagnosis of PTSD since May 1999.  The records also 
show that the veteran had an abusive father and a turbulent 
childhood.  

The veteran filed another claim for PTSD in January 2002.  
Upon receipt of the veteran's application for benefits, the 
RO sent correspondence to the veteran requesting, in part, 
that he identify stressors that contributed to his PTSD.  The 
correspondence included a PTSD worksheet that requested his 
units of assignment at the time of the stressful event(s), as 
well as the date and location of each event, and any specific 
circumstances of each event.

The veteran failed to respond to the RO's inquiry.  In an 
April 2002 rating decision, the RO denied service connection 
for PTSD.  The RO found that the service medical records 
showed no evidence of PTSD; and that the veteran never 
responded to a correspondence from the RO that requested him 
to provide details about his stressors.  In a May 2002 rating 
decision, the RO once again denied service connection for 
PTSD.  The RO noted that the veteran's military file showed 
Operation Brave Armada and Defense of DaNang, but that the 
veteran's status as a warehouseman did not indicate that he 
would have participated in combat.  

Subsequent to the May 2002 rating decision, the veteran 
submitted a statement in which he described the stressors 
causing his PTSD.  He states that he tried to kill his staff 
sergeant whom he believed was selling goods to the 
Vietnamese; he killed a pregnant woman while he was on guard 
duty; he killed a 10 year old boy who threw a grenade into a 
truck on a mail run; and he (and other members in his truck) 
killed a couple on a motorcycle in a motor vehicle accident.  
He was also thrown in the brig.  The veteran's statement did 
not provide names, dates or locations of these occurrences.  
As the veteran noted in his statement, "I was stationed at 
Hill 10 that's all I remember."    

The veteran also submitted a lay statement from his ex-wife 
in which she describes the differences in the veteran's 
personality before and after his time in service.  

In an October 2002 rating decision, the RO once again denied 
the veteran's claim for entitlement to service connection for 
PTSD.  The RO noted that the veteran did not provide enough 
details about his alleged stressors to make them verifiable 
(such as names, dates or locations).  

Law and Regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110.  With chronic disease shown as 
such in service so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support a claim 
of service connection.  38 C.F.R. § 3.303(b).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).
 
The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence.  See also, 38 C.F.R. § 3.102.  When a 
veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  The preponderance of the evidence must 
be against the claim for benefits to be denied.  See Alemany 
v. Brown, 9 Vet. App. 518 (1996).  

In addition to the general rules of service connection noted 
above, service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred. 64 Fed. Reg. 32,807-32,808 (June 18, 1999).  38 
C.F.R. § 4.125(a) requires that diagnoses of mental disorders 
conform to the fourth edition of the Diagnostic and 
Statistical Manual of Mental Disorders (DSM-IV) and that if a 
diagnosis is not supported by the findings on the examination 
report, the rating agency shall return the report to the 
examiner to substantiate the diagnosis.

The DSM-IV provides two requirements as to the sufficiency of 
a stressor: (1) A person must have been "exposed to a 
traumatic event" in which "the person experienced, witnessed, 
or was confronted with an event or events that involved 
actual or threatened death or serious injury, or a threat to 
the physical integrity of self or others" and (2) "the 
person's response [must have] involved intense fear, 
helplessness, or horror". DSM-IV at 427-28.  These criteria 
are no longer based solely on usual experience and response 
but are individualized (geared to the specific individual's 
actual experience and response).  Hence, under the DSM-IV, 
the mental illness of PTSD would be treated the same as a 
physical illness for purposes of VA disability compensation 
in terms of a predisposition toward development of that 
condition.  Cohen v. Brown, 10 Vet. App. 128, 141 (1997).

It is noted that provisions of 38 C.F.R. 3.304(f) used to 
require that there be a "clear diagnosis" of PTSD.  A "clear 
diagnosis" of PTSD was, at a minimum, an unequivocal one.  
Cohen at 139.  However, this regulation was amended in June 
1999.  This amendment, in part, eliminated the requirement of 
a "clear diagnosis." 61 Fed. Reg. 32.807-32.808. 

The provisions of 38 U.S.C.A. § 1154(b) provide that in the 
case of any veteran who engaged in combat with the enemy in 
active military service during a period of war, the Secretary 
shall accept as sufficient proof of service connection of any 
disease or injury alleged to have been incurred or aggravated 
by such service, satisfactory lay or other evidence of 
service incurrence or aggravation if consistent with the 
circumstances, conditions, or hardships of such service, 
notwithstanding the fact that there is no official record of 
such incurrence or aggravation.  However, the provisions of 
38 U.S.C.A. § 1154(b) are only applicable in cases where a 
veteran is shown to have actually served in combat with the 
enemy.  For application of 38 U.S.C.A. § 1154(b), it is not 
sufficient that a veteran be shown to have served during a 
period of war or to have served in a theater of combat 
operations or in a combat zone.  To gain the benefit of a 
relaxed standard for proof of service incurrence of an injury 
or disease, Section 1154(b) requires that the veteran have 
actually participated in combat with the enemy.  See 
VAOPGCPREC 12-99 (October 18, 1999).

Analysis 

A review of the claims file shows no indication of PTSD until 
many years after service.  The service personnel records show 
that he was a general warehouseman while on active duty; they 
do not show that he received any medals, decorations, etc. 
evincing combat service.  If a claimant did not engage in 
combat with the enemy, or claimed stressors are not related 
to combat, then the claimant's testimony alone is not 
sufficient to establish the occurrence of the claimed 
stressors, and his testimony must be corroborated by credible 
supporting evidence. Cohen, supra; Moreau v. Brown, 9 Vet. 
App. 389 (1996); Dizoglio v. Brown, 9 Vet. App. 163 (1996).  
Furthermore, service department records must support, and not 
contradict, the claimant's testimony regarding non-combat 
stressors.  Doran v. Brown, 6 Vet. App. 283 (1994); see also 
Suozzi v. Brown, 10. Vet. App. 307, 310-311 (1997) 
(corroboration of every detail of a claimed stressor, 
including personal participation, is not required; 
independent evidence that the incident occurred is 
sufficient); Pentecost v. Principi, 16 Vet. App. 124 (2002).  
In Zarycki v. Brown, 6 Vet. App. 91 (1993), the Court held 
that the presence of a recognizable stressor is the essential 
prerequisite to support the diagnosis of PTSD.  Thus, this 
appeals turns on the questions of whether any of the 
veteran's alleged stressors have been or could be verified 
and, if so, whether such verified stressor(s) can be linked 
to a diagnosis of PTSD.  

The veteran contends, in essence, that his recently diagnosed 
PTSD is due to in-service stressors while in Vietnam.  He 
specifically alleges that he tried to kill his staff sergeant 
and that he was involved in killing various other 
individuals.  However, the Board finds the service records, 
and the absence of any such incidents to be more probative on 
this factual matter.  Furthermore, the veteran is unable to 
provide any details that might assist the VA in verifying 
that the alleged incidents occurred.  The veteran's statement 
contains no names, dates or locations for any of the 
incidents described.  He simply indicates, "I was stationed 
at Hill 10 that's all I remember." 

The Board has considered the statement from the veteran's 
wife regarding the veteran's change in personality after his 
return from Vietnam.  However, such does not verify any of 
the alleged in-service stressors.  It is also not competent 
evidence of a psychiatric diagnosis or nexus between such and 
service.  That is, as a layperson, both she and the veteran 
have no competence to give a medical opinion on diagnosis or 
etiology.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).    

In sum, the Board finds that the veteran did not have combat 
duty and his alleged in-service stressors relating to 
anecdotal incidents rather than verifiable attacks by the 
enemy, have not been corroborated by official records, buddy 
statements, or any other supportive evidence.  He has not 
produced any witness who can corroborate his testimony.  
Furthermore, the veteran's lack of detail about the alleged 
incidents make it impossible for them to be verified by the 
U.S. Armed Services Center for Research of Unit Records.  The 
veteran's diagnosis of PTSD, first shown many years after 
service, has not been attributed to a verified in-service 
stressor.  Accordingly, service connection for PTSD must be 
denied.

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application in 
the instant case and the claim for service connection for 
PTSD must be denied.  Ortiz v. Principi, 274 F. 3d 1361 (Fed. 
Cir. 2001).


ORDER

Entitlement to service connection for PTSD is denied.



	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) 
is the final decision for all issues addressed in the "Order" section 
of the decision.  The Board may also choose to remand an issue or 
issues to the local VA office for additional development.   If the 
Board did this in your case, then a "Remand" section follows the 
"Order."  However, you cannot appeal an issue remanded to the local VA 
office because a remand is not a final decision. The advice below on 
how to appeal a claim applies only to issues that were allowed, denied, 
or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need 
to do anything.  We will return your file to your local VA office to 
implement the BVA's decision.  However, if you are not satisfied with 
the Board's decision on any or all of the issues allowed, denied, or 
dismissed, you have the following options, which are listed in no 
particular order of importance: 
?	Appeal to the United States Court of Appeals for 
Veterans Claims (Court)
?	File with the Board a motion for reconsideration of this 
decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this 
decision based on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
?	Reopen your claim at the local VA office by submitting 
new and material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the local VA 
office.  None of these things is mutually exclusive - you can do all 
five things at the same time if you wish.  However, if you file a 
Notice of Appeal with the Court and a motion with the Board at the same 
time, this may delay your case because of jurisdictional conflicts. If 
you file a Notice of Appeal with the Court before you file a motion 
with the BVA, the BVA will not be able to consider your motion without 
the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days 
from the date this decision was mailed to you (as shown on the first 
page of this decision) to file a Notice of Appeal with the United 
States Court of Appeals for Veterans Claims.  If you also want to file 
a motion for reconsideration or a motion to vacate, you will still have 
time to appeal to the Court.  As long as you file your motion(s) with 
the Board within 120 days of the date this decision was mailed to you, 
you will then have another 120 days from the date the BVA decides the 
motion for reconsideration or the motion to vacate to appeal to the 
Court.  You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:
Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the 
filing fee if payment would cause financial hardship), and other 
matters covered by the Court's rules directly from the Court. You can 
also get this information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you 
must file your Notice of Appeal with the Court, not with the Board, or 
any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing a 
letter to the BVA stating why you believe that the BVA committed an 
obvious error of fact or law in this decision, or stating that new and 
material military service records have been discovered that apply to 
your appeal. If the BVA has decided more than one issue, be sure to 
tell us which issue(s) you want reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420
VA 
FORM
JUN 
2003 
(RS) 
 
4597
Pag
e 1
CONTINUED



Remember, the Board places no time limit on filing a motion for reconsideration, 
and you can do this at any time. However, if you also plan to appeal this 
decision to the Court, you must file your motion within 120 days from the date 
of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to vacate 
any part of this decision by writing a letter to the BVA stating why you believe 
you were denied due process of law during your appeal. For example, you were 
denied your right to representation through action or inaction by VA personnel, 
you were not provided a Statement of the Case or Supplemental Statement of the 
Case, or you did not get a personal hearing that you requested. You can also 
file a motion to vacate any part of this decision on the basis that the Board 
allowed benefits based on false or fraudulent evidence.  Send this motion to the 
address above for the Director, Management and Administration, at the Board.  
Remember, the Board places no time limit on filing a motion to vacate, and you 
can do this at any time. However, if you also plan to appeal this decision to 
the Court, you must file your motion within 120 days from the date of this 
decision. 

How do I file a motion to revise the Board's decision on the basis of clear and 
unmistakable error? You can file a motion asking that the Board revise this 
decision if you believe that the decision is based on "clear and unmistakable 
error" (CUE).  Send this motion to the address above for the Director, 
Management and Administration, at the Board. You should be careful when 
preparing such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than once. You should 
carefully review the Board's Rules of Practice on CUE, 38 C.F.R. 20.1400 -- 
20.1411, and seek help from a qualified representative before filing such a 
motion. See discussion on representation below. Remember, the Board places no 
time limit on filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your claim 
by simply sending them a statement indicating that you want to reopen your 
claim.  However, to be successful in reopening your claim, you must submit new 
and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent yourself 
in any claim before VA, including the BVA, but you can also appoint someone to 
represent you.  An accredited representative of a recognized service 
organization may represent you free of charge.  VA approves these organizations 
to help veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the service 
organization and knows how to prepare and present claims. You can find a listing 
of these organizations on the Internet at: www.va.gov/vso.  You can also choose 
to be represented by a private attorney or by an "agent." (An agent is a person 
who is not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before VA, 
then you can get information on how to do so by writing directly to the Court.  
Upon request, the Court will provide you with a state-by-state listing of 
persons admitted to practice before the Court who have indicated their 
availability to represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, United 
States Code, attorneys or agents cannot charge you a fee or accept payment for 
services they provide before the date BVA makes a final decision on your appeal. 
If you hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a fee for 
representing you before VA in most situations.  An attorney can also charge you 
for representing you before the Court.  VA cannot pay fees of attorneys or 
agents. 

Fee for VA home and small business loan cases:  An attorney or agent may charge 
you a reasonable fee for services involving a VA home loan or small business 
loan.  For more information, read section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for reasonableness, 
or you or your attorney or agent can file a motion asking the Board to do so. 
Send such a motion to the address above for the Office of the Senior Deputy Vice 
Chairman at the Board. 

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2





